FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                          April 12, 2021
                        _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 LNV CORPORATION,

       Plaintiff - Appellee,

 v.                                                         No. 20-1167
                                                (D.C. No. 1:14-CV-00955-RM-SKC)
 MARY JULIA HOOK,                                            (D. Colo.)

       Defendant - Appellant,

 UNITED STATES OF AMERICA,

       Defendant - Appellee,

 and

 DAVID LEE SMITH; PRUDENTIAL
 HOME MORTAGAGE COMPANY,
 INC.; SAINT LUKES LOFTS
 HOMEOWNER ASSOCATION, INC.;
 DEBRA JOHNSON, in her official
 capacity as the Public Trustee of the City
 and County of Denver, Colorado,

       Defendants.
                        _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before PHILLIPS, McHUGH, and CARSON, Circuit Judges.
                   _________________________________

       Mary Julia Hook, an attorney proceeding pro se, appeals from the district

court’s March 2, 2020, Order Confirming Judicial Sale. Exercising jurisdiction under

28 U.S.C. § 1291, we dismiss the appeal as frivolous.

       Ms. Hook previously appealed from the judgment in the underlying

foreclosure case. See LNV Corp. v. Hook (Hook I), 807 F. App’x 893 (10th Cir.),

cert. denied, 141 S. Ct. 939 (2020). Hook I described Ms. Hook’s arguments

challenging the judgment as “wholly frivolous.” Id. at 895. “As an attorney, she

should have known that they lacked any merit before she argued them; and in large

part, the appellees’ briefs make that perfectly clear. We see no need to further

educate Hook.” Id. Accordingly, this court dismissed her appeal in Hook I. See id.

       Ms. Hook’s opening brief largely reiterates the “wholly frivolous” arguments

she offered in Hook I. But given the law of the case doctrine, we will not revisit

those arguments. See Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d

1081, 1099 (10th Cir. 2017) (“[W]hen a court decides upon a rule of law, that

decision should continue to govern the same issues in subsequent stages in the same

case. An appellate court decision on a particular issue . . . governs the issue during

all later stages of the litigation in the district court and thereafter on any further

appeal.” (citations and internal quotation marks omitted)). There are exceptions to

the doctrine, see id., but none applies here. And Ms. Hook’s request that this panel

vacate and set aside Hook I disregards well-established law that one panel cannot


                                             2
overrule the decision of another panel, absent intervening en banc or Supreme Court

authority. See Strain v. Regalado, 977 F.3d 984, 993 (10th Cir. 2020).

       In addition to previously raised arguments, the opening brief appears to

advance new arguments challenging the April 2019 judgment. But the subject of this

appeal is the Order Confirming Judicial Sale, not the judgment. All challenges to the

judgment could, and should, have been raised in Hook I.

       The few assertions in the opening brief that may be relevant to the Order

Confirming Judicial Sale are inadequately briefed. See Fuerschbach v. Sw. Airlines

Co., 439 F.3d 1197, 1209-10 (10th Cir. 2006) (collecting authorities holding that

inadequately briefed and underdeveloped theories are waived). Ms. Hook’s

conclusory assertions of procedural error fail to sufficiently identify or argue any

violations. She criticizes the district court for not holding a hearing before it issued

the Order Confirming Judicial Sale, but she does not show that she was entitled to

such a hearing, or even that she requested one. And she makes no argument for plain

error. See Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1131 (10th Cir. 2011)

(“[T]he failure to argue for plain error and its application on appeal . . . surely marks

the end of the road for an argument for reversal not first presented to the district

court.”).

       Finally, Ms. Hook asserts that the district court was biased against her because

it denied her motion to proceed on appeal without prepayment of fees and costs. But

as we have previously explained to her, “adverse rulings alone do not demonstrate

judicial bias,” meaning that an “argument rel[ying] solely on the district court’s

                                            3
adverse rulings . . . is devoid of merit.” Hook I, 807 F. App’x at 895 (brackets and

internal quotation marks omitted).

      For these reasons, this appeal is dismissed as frivolous. See Ford v. Pryor,

552 F.3d 1174, 1180 (10th Cir. 2008) (“An appeal is frivolous when the result is

obvious, or the appellant’s arguments of error are wholly without merit.” (internal

quotation marks omitted)). LNV Corporation’s pre-briefing motions to dismiss the

appeal and to release a notice of lis pendens are denied as moot. The requests in

Ms. Hook’s reply briefs for sanctions and attorney discipline are denied.


                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                           4